DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
An updated search has provided additional references which read on previously indicated allowable subject matter.  Therefore, the previous indication of allowable subject matter has been removed.  This Office Action effectively restarts the period for response and is NON-FINAL.  
An Office Action on the merits of claims 1- is as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim Claims 3-5 are dependent upon cancelled claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purposes of examination, the Examiner shall interpret the claims to be dependent upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angello et al. (WO 2016/149016).
Considering claim 11, Angello discloses methods of determining a crush strength of an edge of a substrate comprising a first major surface and a second major surface with the edge extending between the first major surface and the second major surface, the methods comprising:
-  adjusting a predetermined angle between the substrate and a direction of a probe axis ([0032], ensuring alignment of the substrate with the upper probe);

-  increasing the mechanical force applied by the probe in the direction of the probe axis until the substrate cracks or a predefined force applied by the probe is reached ([0038], controlled load applied, [0041], constant load or cracking); and
-  determining the crush strength of the edge based on the mechanical for applied by the probe ([0041]; Pass or Fail indication of strength at constant load).
Considering claim 12, Angello discloses that the first test location is less than or equal to about 10 mm from the edge of the substrate (1-5 mm, [0032]).
Considering claim 13, Angello discloses that the edge comprises a curved edge surface (Figures 8A-8B; [0043]).
Considering claim 14, Angello discloses that the first test location comprises a portion of the curved edge surface of the edge (Figures 5D; 8A-8B; [0043]).
Considering claim 15, Angello discloses that the first test location comprises a portion of a surface of the edge (Figures 5D; 8A-8B; [0043]).
Considering claim 16, Angello discloses that the portion of the first major surface of the substrate is curved (Figures 8A-8B).
Considering claim 19, Angello discloses that the predetermined angle is about 0º-45º (Figure 5D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (PG-PUB 2017/0074763) in view of Cyrankowski et al. (PG-PUB 2014/0231670).
Considering claim 1, Sawa discloses a test apparatus comprising: 
-  a carrier 12 (Figure 3; [0035]); and 
-  a probe movably mounted relative to the carrier, the probe comprising an end portion extending 0.25 mm from an outer tip of the probe, wherein a surface area of the end portion is about 5 mm2 or less (Figure 4; [0037], 120º cone with 0.2mm radius ~.41mm2 surface area at .4mm height; .159mm2 at .25mm height).
	The invention by Sawa fails to disclose that the carrier is rotatable about a first adjustment axis.
	However, Cyrankowski teaches a testing machine having a multiple degree of freedom carrier stage that is rotatable about a first adjustment axis (Figures 2, 6, 8 and 14; [0038-0043]; [0053-63]; [0071-86]; [0110-119]).

    PNG
    media_image1.png
    455
    596
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a carrier which is rotatable about a first adjustment axis in the invention by Sawa, as taught by Cyrankowski.  The motivation for doing so, as taught by the prior art, is to properly position and orientate a sample relative to a testing instrument within a confined compartment (Cyrankowski, [0009-10]).
	Considering claim 3, Sawa discloses that the probe 14 is movable relative to the carrier ([0034]; [0037]) in a direction perpendicular to the first adjustment axis (Probe moves along the normal axis, wherein Cyrankowski teaches rotating and tilting of the carrier relative to the normal axis [0071-86]).
	Considering claim 4, Sawa fails to disclose a lock to releasably fix the carrier in a selected position relative to the first adjustment axis.
	However, Cyrankowski teaches the use of locking mechanisms to fix the carrier in a selected orientation about the first adjustment axis (Figures 9 and 14; [0079-81], “rotation spindle assembly 1018 is locked in place and static even when acted upon by outside forces” [0079]; [0047]; [0110-119]).

	Considering claim 5, Sawa fails to disclose that the carrier is rotatable about a second adjustment axis perpendicular to the first adjustment axis and the probe axis.
	However, Cyrankowski teaches a testing machine having a multiple degree of freedom carrier stage that is rotatable about a second adjustment axis that is perpendicular to the first adjustment axis and the probe axis (Figures 2, 6, 8 and 14; [0038-0043]; [0053-63]; [0071-86]; [0110-119]).

    PNG
    media_image1.png
    455
    596
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a carrier which is rotatable about a second adjustment axis in the invention by Sawa, as taught by Cyrankowski.  The motivation for 
Considering claim 10, Sawa discloses a device configured to determine one or more of a force, a displacement, or a pressure applied by the probe ([0042-45], user inputs desired force of indentation, processor ensures application of desired load, it would be required that a device is present for determining the force applied).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (PG-PUB 2017/0074763) in view of Cyrankowski et al. (PG-PUB 2014/0231670), as applied to claim 1, above, and further in view of Valenzuela (PG-PUB 2016/0299498).
	Considering claim 6, Sawa, as modified by Cyrankowski, depicts a set screw on the outer circumference of the sample stage 208, whereby a sample could be secured within the stage, but fails to explicitly recite such detail.
	However, Valenzuela, expressly states the use of fasteners, clamps or brackets for securing a sample to a carrier stage during a hardness or indentation test ([0040]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a clamp on the carrier in the invention by Sawa, as modified by Cyrankowski, as taught by Valenzuela.  The motivation for doing is to maintain the position of the sample during testing, as understood in the art, and suggested by Valenzuela ([0040]).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (PG-PUB 2017/0074763) in view of Cyrankowski et al. (PG-PUB 2014/0231670), as applied to claim 1, above, and further in view of Leng et al. (CN 105157967).
	The invention by Sawa, as modified by Cyrankowski, fails to disclose that the indenter is formed of a thermoplastic polymer.
	However, Leng teaches the use of a thermoplastic polymer indenter ([0015], test head is made of TPE,TPR or TPV injection molding; [0049], the test head is made of TPE (thermoplastic elastomer), TPR (thermoplastic rubber) or TPV (thermoplastic vulcanized rubber) material formed by injection moulding).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a thermoplastic resin indenter in the invention by Sawa, as modified by Cyrankowski, as taught by Leng.  The motivation for doing so, according to Leng, is to prevent the indenter from scratching the test sample ([0049]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (PG-PUB 2017/0074763) in view of Cyrankowski et al. (PG-PUB 2014/0231670), as applied to claim 1, above, and further in view of Gitis et al. (PG-PUB 2002/0104371).
	Considering claim 8, Sawa, as modified by Cyrankowski, fails to disclose that the probe comprises a first surface and a second surface, wherein the first surface and the second surface converge toward the outer tip of the probe.

	One of ordinary skill in the art could have simply substituted the known geometry of the probe of Gitis for the various geometries taught by Sawa, as modified by Cyrankowski, and the results of the substitution would have been predictable and repeatable.  The use of a prism-shaped indenter and the indenters of Sawa are functionally equivalent for determining hardness of a specimen and therefore they are considered interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a probe having a first surface and a second surface, wherein the first surface and the second surface converge toward the outer tip of the probe as taught by Gitis in the invention by Sawa, as modified by Cyrankowski.  
Considering claim 9, Sawa, as modified by Cyrankowski, fails to disclose that the probe further comprises a third surface that intersects the first surface and the second surface while tapering toward the outer tip of the probe.
However, Gitis teaches a third surface that intersects the first surface and the second surface while tapering toward the outer tip of the probe (Figures 2-3; [0019-25]).
	One of ordinary skill in the art could have simply substituted the known geometry of the probe of Gitis for the various geometries taught by Sawa, as modified by Cyrankowski, and the results of the substitution would have been predictable and repeatable.  The use of a prism-shaped indenter and the indenters of Sawa are functionally equivalent for determining hardness of a specimen and therefore they are considered interchangeable.  Therefore, it .  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Angello et al. (WO 2016/149016), as applied to claim 11, above, and further in view of Gitis et al. (PG-PUB 2002/0104371).
	Considering claim 17, Angello fails to disclose that the probe comprises a first surface and a second surface, wherein the first surface and the second surface converge toward the outer tip of the probe.
	However, Gitis teaches a probe having a first surface and a second surface, wherein the first surface and the second surface converge toward the outer tip of the probe (Figures 2-3; [0019-25]).
	One of ordinary skill in the art could have simply substituted the known geometry of the probe of Gitis for the various geometries taught by Angello, and the results of the substitution would have been predictable and repeatable.  The use of a prism-shaped indenter and the roller of Angello are functionally equivalent for determining hardness of a specimen and therefore they are considered interchangeable.  The difference therein only being a change in the surface area of force application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a probe having a 
Considering claim 18, Angello fails to disclose that the probe further comprises a third surface that intersects the first surface and the second surface while tapering toward the outer tip of the probe.
However, Gitis teaches a third surface that intersects the first surface and the second surface while tapering toward the outer tip of the probe (Figures 2-3; [0019-25]).
	One of ordinary skill in the art could have simply substituted the known geometry of the probe of Gitis for the various geometries taught by Angello, and the results of the substitution would have been predictable and repeatable.  The use of a prism-shaped indenter and the roller of Angello are functionally equivalent for determining hardness of a specimen and therefore they are considered interchangeable.  The difference therein only being a change in the surface area of force application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a probe having a third surface that intersects the first surface and the second surface while tapering toward the outer tip of the probe as taught by Gitis in the invention by Angello.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Angello et al. (WO 2016/149016), as applied to claim 11, above, and further in view of Sawa et al. (PG-PUB 2017/0074763).

However, Sawa teaches an indenter probe having a surface area of 0.159mm2 at .25mm height ([0037]).  Given that Pressure = Force X Area, to achieve the required pressure in the range of 50-350MPa with a surface area of .159mm2, a force of between 50-200N would be required.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a force of 50-200N in the invention by Angello, as modified by Sawa.  One of ordinary skill in the art could have simply substituted the known geometry of the probe of Sawa for the geometry taught by Angello, and the results of the substitution would have been predictable and repeatable.  The use of a conical-shaped indenter and the roller of Angello are functionally equivalent for determining hardness of a specimen and therefore they are considered interchangeable.  The difference therein only being a change in the surface area of force application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a probe allowing for the application of 50-200N as taught by Sawa in the invention by Angello.  

Response to Arguments
Based on the removal of allowable subject matter, the arguments are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AT412422B discloses a movable indenter probe relative to a rotating substrate, wherein the adjustment axis of the substrate is perpendicular to the probe direction axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        
February 26, 2022